 


113 HRES 39 EH: Providing for consideration of the bill (H.R. 325) to ensure the complete and timely payment of the obligations of the United States Government until May 19, 2013, and for other purposes.
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 39 
In the House of Representatives, U. S.,

January 23, 2013
 
RESOLUTION 
Providing for consideration of the bill (H.R. 325) to ensure the complete and timely payment of the obligations of the United States Government until May 19, 2013, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 325) to ensure the complete and timely payment of the obligations of the United States Government until May 19, 2013, and for other purposes. All points of order against consideration of the bill are waived. The amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate, with 40 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means and 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on House Administration; and (2) one motion to recommit with or without instructions. 
 
Karen L. Haas,Clerk.
